DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims recite the features of “calculating, by the processor, a respective time-varying predictive pattern of at least a portion of the set of global risk factors for the target patient along the disease progression timeline; and displaying, by the processor, respective rows of the time-varying predicative patterns for the target patient, wherein the rows are segmented based on time intervals from a current time interval to a future time interval, and wherein each segment describes a time-based risk score for the target patient via a visual pattern” which in combination with other limitations are features that are not anticipated or obvious in view of the closest prior art. The claims are describes a particular way of interacting with a graphical user interface to display data determined using machine learning, it is therefore patent eligible under 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686